                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )             Case No. CR-18-177-D
                                          )
GERARDO SEGOVIA MARTINEZ,                 )
                                          )
                                          )
              Defendant.                  )

                                       ORDER

       Before the Court is Defendant Gerardo Segovia Martinez’s Motion to Reconsider

[Doc. No. 690], moving the Court to reconsider Defendant’s release pending sentencing.

The government has responded in opposition [Doc. No. 695].

                                    BACKGROUND

       Defendant seeks the reconsideration of his statutorily mandated detention, citing to

concerns of the impact of the COVID-19 pandemic. See Motion [Doc. No. 690]. Defendant

was detained after being convicted at trial of both drug and international money laundering

offenses [Doc. No. 656]. He was arrested in June 2018 as part of a sweep of arrests made

in connection with a wide-ranging drug conspiracy run by Irma Lujan. Defendant was

ultimately charged with, inter alia, drug conspiracy, possession of methamphetamine with

intent to distribute, international money laundering, and witness tampering [Doc. No. 535].

       Following his conviction, Defendant was remanded to the custody of the United

States Marshal, and the Court denied his request to remain on bond pending sentencing.
Defendant is presently being held at the Grady County Jail.

                              STANDARD OF DECISION

         18 U.S.C. § 3143(a) governs the release or detention of a defendant pending

sentencing and states as follows:

               The judicial officer shall order that a person who has been found
               guilty of an offense in a case described in subparagraph (A), (B), or
               (C) of subsection (f)(1) of section 3142 and is awaiting imposition
               or execution of sentence be detained unless—

                      (A)(i) the judicial officer finds there is a substantial
                      likelihood that a motion for acquittal or new trial will be
                      granted; or

                      (ii) an attorney for the Government has recommended that no
                      sentence of imprisonment be imposed on the person; and

                      (B) the judicial officer finds by clear and convincing evidence
                      that the person is not likely to flee or pose a danger to any
                      other person or the community.

18 U.S.C. § 3143(a)(2); accord United States v. Kinslow, 105 F.3d 555, 557 (10th Cir.

1997).

         Alternatively, a defendant could obtain release under 18 U.S.C. § 3145(c), by

meeting the conditions of release set forth in 18 U.S.C. § 3143(a)(1) and by making a

clear showing of exceptional reasons why his detention would not be appropriate.

Kinslow, 105 F.3d at 557; see also United States v. Stricklin, 932 F.2d 1353 (10th Cir.

1991); United States v. Lopez, 184 F. Supp. 3d 1139, 1142 (D. N. M. Apr. 21, 2016) (“If

the defendant cannot meet § 3143’s requirements, the only way a defendant may remain

out of custody pending sentencing is by showing that there are exceptional reasons why
                                              2
detention would not be appropriate, and by showing by clear-and-convincing evidence

that he or she is not a flight risk or a danger to the community.”).

                                      DISCUSSION

      A jury found Defendant guilty on multiple counts of possession of

methamphetamine with intent to distribute, as well as drug conspiracy. These charges

carry a maximum sentence of ten years or more, making Defendant’s detention statutorily

mandated. See 18 U.S.C. § 3143 (a)(2); 18 U.S.C. § 3142 (f)(1)(C). Defendant, by his

motion, does not suggest a new trial or acquittal will be granted, and as such, his request

under § 3143 (a)(2) must fail. See United States v. Irvin, 2 F.3d 72, 73 n.1 (4th Cir. 1993)

(both § 3143(a)(2) factors must be met to warrant release).

       Defendant may nevertheless argue for release under 18 U.S.C. § 3145(c), by

meeting the conditions of release set forth in 18 U.S.C. § 3143(a)(1). See Kinslow, 105

F.3d at 557. And although the relevant statutory provisions are never mentioned in his

briefing, indeed, Defendant’s argument boils down to a re-urging that he is neither a

danger to the community nor a flight risk, and the COVID-19 pandemic constitutes an

exceptional reason why his detention would not be appropriate. Motion at 3.

      Defendant Martinez has ties to Mexico, his country of origin. He is facing the

prospect of a long sentence for being convicted of offenses involving the distribution of

more than 9,000 individual hits of methamphetamine. This history of involvement in

large-scale drug trafficking and distribution makes him a present danger to the

community. See, e.g., United States v. Villapudua-Quintero, 308 F. App’x 272, 273
                                              3
(10th Cir. 2009) (affirming the finding that defendant presented a danger to the

community where the crime “involves a copious amount of methamphetamine”). That

Defendant was previously compliant with pretrial conditions, at a time when Defendant

was hopeful that he would be acquitted of his charges, is insufficient to show by clear and

convincing evidence that he would neither flee nor present a danger to the community.

      As to the arguments raised relating to COVID-19, Defendant does not allege he

has been exposed to the SARS-CoV-2 virus, nor that anyone he is in contact with has

been diagnosed with COVID-19, nor that any of his family members have been

diagnosed. Administrators at the Grady County Jail have established comprehensive

precautionary measures. Amidst a global pandemic placing hardship on millions of

Americans, Defendant’s situation is far from exceptional.

      IT IS THEREFORE ORDERED that Defendant’s Motion to Reconsider [Doc.

No. 690] is DENIED.

      IT IS SO ORDERED this 3rd day of April, 2020.




                                             4
